     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1514 Page 1 of 16

        Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1489 Page 1 of 16




 1      RANDY S. GROSSMAN
        Acting United States Attorney                                             F~LED
 2      AARON P. ARNZEN (Cal. Bar No. 218272)
        ANDREW J. GALVIN (Cal Bar No. 261925)
 3      Assistant United States Attorneys                      JUN 1 8 2021
        Federal Office Building
 4      880 Front Street, Room 6293                       CLEHV~'liCT COURT
                                                      SOUTHE.RN I •)   OF CALIFORNIA
        San Diego, California 92101-8893              BY                     DEPUTY
 5      Telephone: (619) 546-8384 / 9721
        Email: Aaron.Arnzen@usdoj.gov / Andrew.Galvin@usdoj.gov
 6
        Attorneys for United States of America
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 SOUTHERN DISTRICT OF CALIFORNIA

10       UNITED STATES OF AMERICA,                    Case No. 18CR3072-TWR

11                      Plaintiff,
              v.                                      PLEA AGREEMENT
12
         ANNETTA BUDHU (2),
13

14                      Defendant.

15            IT   IS    HEREBY    AGREED   between       the    plaintiff,       UNITED    STATES    OF

16IIAMERICA, through its counsel, Randy S.                      Grossman,    Acting United States

17 IIAttorney,      and Aaron P. Arnzen and Andrew J.                 Galvin, Assistant United

18 II States Attorneys,           and Defendant ANNETTA BUDHU ("Defendant"),                  with the

19lladvice and consent of Michelle Angeles and Holly Sullivan, counsel for

20 II Defendant, as follows:

2111                                                  I

22 II                                              THE PLEA

23 II         Defendant agrees to plead guilty to the Information charging her

24 llwith False Statement,             in violation of Title 18,              United States Code,

25l!Section 1001.           The Government agrees to (1) move to dismiss all of the

26      charges against Defendant in the Indictment in this case                           (ECF No.   1)

27 llwithout prejudice when Defendant is sentenced,                         and   (2)   not prosecute

28 II Defendant         thereafter     on   such     dismissed      charges       unless     Defendant


                                                                              Def. Initials     _t_
                                                                                     187CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1515 Page 2 of 16

        Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1490 Page 2 of 16




 1 II breaches the plea agreement or the guilty plea entered pursuant to this

 2 llplea agreement is set aside for any reason. If Defendant breaches this

 3 II agreement or the guilty plea is            set aside,   section XII   below shall

 4      apply.

 5                                               II

 6                                  NATURE OF THE OFFENSE

 7           A.    ELEMENTS EXPLAINED

 8           The offense to which Defendant is pleading guilty has the following

 9 II elements:

10           1.    The defendant made a false statement in a matter within the

11 lljurisdiction of the Federa_l Bureau of Investigation ("FBI").

12           2.    The defendant acted willfully; that is, the defendant acted

13 II deliberately and with knowledge both that the statement was untrue and

14 II that her conduct was unlawful.

15            3.   The statement was material to the activities or decisions of

16 llthe FBI; that is, it had a natural tendency to influence, or was capable

17 llof influencing, the agency's decisions or activities.

18           B.    ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS

19 II         Defendant has fully discussed the facts of this case with defense

20 II counsel. Defendant has committed each element of the crime and admits

21 II that there is a factual basis for this guilty plea. The following facts

22 Uare true,       undisputed,   and could be proved by the United States beyond

23 Ila reasonable doubt:

24            1.   The   FBI   conducted    an    investigation   focused   on   whether

25 II Defendant,     among others, was involved, in or around 2017-2018, _with a

26 11market manipulation /        pump and dump scheme surrounding the stock of

27 IIArias Intel Corporation.

28
                                                 2
                                                                  Def. Initials
                                                                          18CR3072:..BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1516 Page 3 of 16

        Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1491 Page 3 of 16




 1           2.     An in_dictment was handed down in the Southern District of

 2 II California on or about June 29, 2018, charging Defendant with securities

 3 II fraud and conspiracy to commit securities fraud in connection with Arias

 4 II Intel Corporation and its stock.

 5           3.     Defendant was arrested pursuant to such indictment on or about

 6 II July 6,      2018,   and was thereafter interviewed by FBI Special Agents.

 7 II Defendant was        advised during       the interview that willfully providing

 8 II false information to the agents would be a federal crime.

 9           4.     During     the   interview,     Defendant      willfully       provided      false

10 II material      information      to   the   agents   in   a    matter    within       the    FBI' s

11 II jurisdiction.          Specifically,        Defendant       stated    that    she    had     not

12 II communicated through text messages or emails with Andrew Hackett or

13 II Kevin Gillespie about press releases or stock promotions related to

14 IIArias Intel Corporation or its stock.

15            5.    In fact,    when she made that statement,              Defendant well knew

16 II that she had exchanged text messages and emails with Andrew Hackett and

17 IIKevin ,Gillespie about press releases and stock promotions related to

18 IIArias Intel Corporation and its stock.

19            6.    As to this false statement, Defendant acted deliberately and

20 llwith knowledge both that the statement was untrue and that her conduct

21 llwas unlawful.

22 II         7.    The false statement was material to the FBI's activities and

23 II decisions.      That is, each statement had a natural tendency to influence,

24 lland was capable of influencing, the FBI's decisions and activities.

25

26

27

28
                                                    3
                                                                           Def. Initials \ /
                                                                                   18CR30~
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1517 Page 4 of 16

      Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1492 Page 4 of 16




1                                               III

 2                                         PENALTIES

 3         The   crime   to    which   Defendant      is   pleading   guilty   carries     the

 4   II following penalties:
 5         A.    a maximum 5 years in prison;

 6         B.    a maximum $250,000 fine,        or twice Defendant's pecuniary gain

 7               from the offense, whichever is greater;

 8         C.    a mandatory special assessment of $100 per count; and

 9          D.   a   term     of   supervised   release     of   no   more   than   3   years.

10               Defendant understands that failure to comply with any of the

11               conditions of supervised release may result in revocation of

12               supervised release,       requiring defendant to serve in prison,

13               upon any such revocation, all or part of the statutory maximum

14               term of supervised release for the offense that resulted in

15               such term of supervised relea·se.

16                                              IV
                         DEFENDANT'S WAIVER OF TRIAL RIGHTS AND
17                           UNDERSTANDING OF CONSEQUENCES

18          This guilty plea waives Defendant's right at trial to:

19          A.   Continue to plead not guilty and require the Government to

20               prove ,the elements of the crime beyond a reasonable doubt;

21          B.   A speedy and public tria_l by jury;

22          C.   The assistance of counsel at all stages;

23          D.   Confront and cross-examine adverse witnesses;

24          E.   Testify and present evidence and to have witnesses testify on

25               behalf of Defendant; and,

26          F.   Not testify or have any adverse inferences drawn from the

27               failure to testify.

28
                                                 4
                                                                      Def. I n i t i a l s ~
                                                                              18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1518 Page 5 of 16

          Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1493 Page 5 of 16




                                                   V
 1
                       DEFENDANT ACKNOWLEDGES NO PRETRIAL RIGHT TO BE
 2   II        PROVIDED WITH IMPEACHMENT AND AFFIRMATIVE DEFENSE INFORMATION
 3 II          Any information establishing the         factual   innocence of Defendant

 4 II known to the undersigned prosecutor in thts case has been turned over

 5 !Ito Defendant. The Government will continue to provide such information

 6 II establishing the factual innocence of Defendant.

 7 II           If this case proceeded to trial,       the Government would be required

 8 IJto provide impeachment information for its witnesses.                     In addition,   if

 9IIDefendant         raised   an    affirmative   defense,   the    Government      would    be

lOllrequired to provide information in its possession that supports such a

11 II defense.       By   pleading    guilty   Defendant   will     not   be    provided   this

12 II information, if any, and Defendant waives any right to this information.

13 II Defendant will not attempt to withdraw the guilty plea or to file a

14 II collatera.l attack based on the existence of this information.
                                         VI
15
                       DEFENDANT'S REPRESENTATION THAT GUILTY
16                         PLEA IS KNOWING AND VOLUNTARY
17              Defendant represents that:

18             A.    Defendant has had a full opportunity to discuss all the facts
                     and circumstances of this case with defense counsel and has
19                   a clear understanding of the charges and the consequences of
                     this plea. By pleading guilty, Defendant may be giving up,
20                   and rendered ineligible to receive, valuable government
                     benefits and civic rights, such as the right to vote, the
21                   right to possess a firearm, the right to hold office, and the
                     right to serve on a jury. The conviction in this case may
22                   subject   Defendant   to  various  collateral   consequences,
                     including but not limited to revocation of probation, parole,
23                   or supervised release in another case; debarment from
                     government contracting; and suspension or revocation of a·
24                   professional license, none of which can serve as grounds to
                     withdraw Defendant's guilty plea.
25
               B.    No one has made any promises or offered any rewards in return
26                   for this guilty plea, other than those contained in this
                     agreement or otherwise disclosed to the Court.
27

28
                                                   5
                                                                      Def. Initials     i,L.._
                                                                              18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1519 Page 6 of 16

      Case 3:18-cr-03072-TWR   Document 274 Filed 06/17/21 PagelD.1494 Page 6 of 16




            C.    No one has threatened Defendant              or    Defendant's     family   to
 1                induce this guilty plea.
2           D.    Defendant lS pleading guilty because Defendant is guilty and
                  for no other reason.
 3

 4                                             VII
 5                   AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                           SOUTHERN DISTRICT OF CALIFORNIA
 6
            This plea agreement is limited to the United States Attorney's
 7
      Office for    the Southern District of California,               and cannot bind any
 8
      other authorities in any type of matter, although the Government will
 9
      bring this    plea agreement to       the    attention of       other authorities        if
10
      requested by Defendant.
11
                                               VIII
12
                          APPLICABILITY OF SENTENCING GUIDELINES
13
            The sentence imposed will be based on the factors set forth in 18
14
      U.S.C. § 3553(a).     In imposing the sentence,          the sentencing judge must
15
      consult the United States Sentencing Guidelines                 (Guidelines)    and take
16
      them into account. Defendant has discussed the Guidelines with defense
17
      counsel    and understands     that   the    Guidelines       are only advisory,        not
18
      mandatory. The Court may impose a sentence more severe or less severe
19
      than otherwise applicable under the Guidelines,                 up to the maximum in
20
      the statute of conviction. The sentence cannot be determined until a
21
      presentence report is prepared by the U.S. Probation Office and defense
22
      counsel and the Government have an opportunity to review and challenge
23
      the   presentence    report.   Nothing      in   this   plea    agreement    limits     the
24
      Government's duty to provide complete and accurate facts to the district
25
      court and the U.S. Probation Office.
26

27

28
                                                  6
                                                                       Def. I n i t i a l s ~
                                                                               18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1520 Page 7 of 16

          Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1495 Page 7 of 16




 1 II                                            IX

 2 II                      SENTENCE IS WITHIN SOLE DISCRETION OF     JUD(;E

 3 II          This plea agreement is made pursuant to Federal Rule of Criminal

 4 II Procedure 11 (c) (1) (B).      The sentence is within the sole discretion of

 5 II the sentencing judge who may impose the maximum sentence provided by

 6 II statute.       It is uncertain at this time what Defendant's sentence will

 7 llbe.       The Government has nbt made and will not make any representation

 8 llabout what sentence Defendant will receive. Any estimate of the probable

 9   II sentence by defense counsel is not a promise and is not binding on the
10 II Court. Any recommendation by the Government at sentencing also is not

11 llbinding on the Court.          If the sentencing judge does not follow any of

12 II the parties'         sentencing recommendations,    Defendant will      not withdraw

13 llthe plea.

14 II                                             X

15 II                          PARTIES' SENTENCING RECOMMENDATIONS

16             A.     SENTENCING GUIDELINE CALCULATIONS

17   II        Although the Guidelines are only advisory and just one factor the

18 IICourt will consider under 18 U.S.C. § 3553(a)             in imposing a sentence,

19llthe parties will jointly recommend the following Base Offense Level,

20 II Specific Offense Characteristics, Adjustments, and Departures:

21                    1.    Base Offense Level [§ 2Bl.l]:                       +6
                      2.    Acceptance of Responsibility [§ 3El.l]              -2
22

23              If   Defendant is determined    to be a   career offender pursuant to

2411ussG § 4Bl.l(a), the applicable base offense level shall be determined

25 llpursuant to USSG § 4Bl.l(b). Furthermore, Defendant will be ineligible

26 II for any role reduction.

27

28
                                                  7
                                                                    Def. I n i t i a l s ~
                                                                            18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1521 Page 8 of 16

        Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21             PagelD.1496 Page 8 of 16




 1           B.    ACCEPTANCE OF RESPONSIBILITY

 2           Despite paragraph A above,            the Government need not recommend an

 3JJadjustment for Acceptance of Responsibility if Defendant engages                               in

 4 JI conduct inconsistent with acceptance of responsibility including, but

 5JJnot limited to, the following:

 6                  1.      Fails to truthfully admit a complete factual basis as

 7                          stated in the plea at the time the plea is entered, or

 8                          falsely denies, or makes a statement inconsistent with,

 9                          the factual basis set forth in this agreement;

10                  2.      Falsely denies prior criminal conduct or convictions;

11                  3.      Is     untruthful     with       the   Government,      the   Court    or

12                          probation officer; .or

13                  4.      Breaches this plea agreement in any way.

14
              C.    FURTHER ADJUSTMENTS AND SENTENCE REDUCTIONS INCLUDING THOSE
15                  UNDER 18 U.S.C. § 3553
16            Defendant          may    request    or        recommend      additional     downward

17 II adjustments,       departures,       or variances from the Sentencing Guidelines

18 JJunder 18 U.S.C.         § 3553. The Government will oppose any such downward

19lladjustments, departures, or variances.

20            D.    NO AGREEMENT AS TO CRIMINAL HISTORY CATEGORY

21 II         The parties have no agreement as to Defendant's Criminal History

22 II Category.

23            E.    "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION

2411          The facts in the "factual basis" paragraph of this agreement are

25 II true and may be considered as "relevant conduct" under USSG § 1B1.3 and

26llas       the   nature    and       circumstances        of   the   offense   under    18   U.S.C.

2711§ 3553(a)(l).

28
                                                        8
                                                                              Def. I n i t i a l s ~
                                                                                      18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1522 Page 9 of 16

          Case 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1497 Page 9 of 16




 1                F.      PARTIES' RECOMMENDATIONS REGARDING CUSTODY

 2                Both parties will        recommend that Defendant be sentenced to six

 3 llmonths of home confinement.

 4                G.      SPECIAL ASSESSMENT/FINE/RESTITUTION

 5                        1.   Special Assessment

 6 II             The parties will jointly recommend that Defendant pay a special

 7 II assessment in the amount of $100.00 per felony count of conviction to

 8 II be paid forthwith at time of sentencing.                     Special assessments shall be

 9 llpaid through the office of the Clerk of the District Court by bank or

10 II cashier's check or money order made payable to the "Clerk, United States

11 II District Court."

12                        2.   Fine

13                The Government will recommend that Defendant pay a fine                   in the

14 llamount of $9,500, which the Court shall order payable forthwith.                          The

15   II   attached fine addendum shall govern payment of the fine in this case.

16                H.      SUPERVISED RELEASE

17   II           If the Court imposes a term of supervised release, Defendant will

18   II   not seek to reduce or terminate early the term of supervised release

19   II   until        Defendant   has   served at   least   2/3    of the   term of    supervised

20   II   release and has fully paid and satisfied any special assessments, fine,

21 II criminal forfeiture judgment,              and restitution judgment.

22                I.      FURTHER RECOMMENDATIONS AT TIME OF SENTENCING

23                As part of this plea agreement,            Defendant agrees to refrain        (1)

24   II   from participating in an offering of penny stock, including engaging in

25   II   activities with a broker,           dealer,   or issuer for purposes of issuing,

26lltrading, or inducing or attempting to induce the purchase or sale of

27

28
                                                        9
                                                                             Def.   Initialsk_
                                                                                       18CR3072-BTM
  Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1523 Page 10 of 16

          ase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1498 Page 10 of 16




 1 II any penny stock; 1 and (2) from acting as an officer or director of any

 2 II issuer that has a class of securities registered pursuant to Section 12

 3 llof the Exchange Act               [15 U.S.C.      §    781]           or that is           required to file

 4 II reports pursuant to Section 15 (d)                    of        the Exchange Act                 [ 15 U.S. C.     §

 51178o(d)].          The parties further agree to recommend that the Court impose

 6   II   these restrictions on Defendant as part of her sentence.

 7 II                                                  XI

 8 II                     DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK

 9             Defendant          waives     (gives   up)        all        rights         to    appeal        and     to

10   II   collaterally       attack    every     aspect         of    the       conviction            and    sentence,

11   II   including any restitution order up to $275,000.                                  The only exceptions

12 II are 1) Defendant may appeal a custodial sentence above the high end of

13 II the guideline           range recommended by the Government at sentencing                                       ( if

14 II USSG      §    5Gl .1 (b)     applies,    the   high           end    of       the   range       will     be   the

15 II statutorily required mandatory minimum sentence), and 2) Defendant may

16   II   collaterally       attack    the     conviction        or        sentence        on    the        basis 'that

17   II   Defendant     received      ineffective     assistance                of    counsel.         If    Defendant

18   II   appeals,     the    Government       may    support              on    appeal         the    sentence        or

19 II restitution order actually imposed.

20 II                                                  XII

21 II                                  BREACH OF THE PLEA AGBEEMENT

22 II          Defendant and Defendant's attorney know the terms of this agreement

23   II   and shall raise, before the sentencing hearing is complete, any claim

24   II   that the Government has not complied with this agreement.                                         Otherwise,

25 II such claims shall be deemed waived                        (that is,            deliberately not raised

26
27 ll'For purposes of this agreement, a penny stock is any equity security
     that has a price of less than five dollars, except as provided in
28 IIRule 3a51-1 under the Exchange Act.
                                                           10
                                                                                           Def. I n i t i a l s ~
                                                                                                   18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1524 Page 11 of 16

        ase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1499 Page 11 of 16




 1 II despite awareness that the claim could be raised), cannot later be made

 2 llto any court,      and if later made to a court,          shall constitute a breach

 3 llof this agreement.

 4 II        Defendant breaches this agreement if Defendant violates or fails

 5 llto perform any obligation under this agreement. The following are non-

 6 II exhaustive examples of acts constituting a breach:

 7                 1.    Failing to plead guilty pursuant to this agreement;

 8                 2•    Failing to fully accept responsibility as established in

 9                       Section X, paragraph B, above;

10                 3.    Failing to appear in court;

11                 4•    Attempting to withdraw the plea;

12                 5.    Failing to abide by any court order related to this case;

13                 6.    Appealing (which occurs if a notice of appeal is filed)

14                       or collaterally attacking the conviction or sentence in

15                       violation of Section XI of this plea agreement; or

16                 7•    Engaging in additional criminal conduct from the time of

17 II                    arrest until the time of sentencing.

18 II        If Defendant breaches this plea agreement,            Defendant will -not be

19   II able to enforce any provisions, and the Government will be relieved of
20 II all    its   obligations   under   this   plea    agreement.        For   example,     the

21 II Government may proceed to sentencing but recommend a different sentence

22 II than what it agreed to recommend above.               Or the Government may pursue

23 II any    charges    including   those   that     were    dismissed,     promised    to   be

24 lldismissed, or not filed as a result of this agreement (Defendant agrees

25 II that any statute of limitations relating to such charges                     is   tolled

26   II indefinitely as of the date all parties have signed this agreement;
27 II Defendant also waives any double jeopardy defense to such charges). In

28
                                                11
                                                                     Def. I n i t i a l s ~ /
                                                                             18CR30~
  Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1525 Page 12 of 16

     ICase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1500 Page 12 of 16




 1 II addition, the Government may move to set aside Defendant's guilty plea.

 2 II Defendant may not withdraw the guilty plea based on the Government's

 3 llpursuit of remedies for Defendant's breach.

 4           Additionally, if Defendant breaches this plea agreement:                               (i)   any

 5 II statements made by Defendant,                under oath,           at the guilty plea hearing

 6 II (before either a Magistrate Judge or a District Judge);                          (ii) the factual

 7 llbasis     statement        in    Section     II.B   in     this      agreement;      and    (iii)    any

 8 II evidence derived from such statem€nts, are admissible against Defendant

 9 llin any prosecution of, or any action against, Defendant. This includes

10 lithe prosecution of the charge(s)                     that      is    the   subject of       this plea

11 II agreement or any charge(s)                that the prosecution agreed to dismiss or

12 II not file      as part of this agreement,                  but later pursues because of a

13 II breach      by      the        Defendant.     Additionally,               Defendant        knowingly,

14 llvoluntarily, and intelligently waives any argument that the statements

15 II and any evidence derived from the                       statements        should be       suppressed,

16 II cannot be used by the Government, or are inadmissible under the United

1 7 II States Constitution,            any statute,       Rule      410    of the    Federal Rules of

18 II Evidence,      Rule 11 (f)       of the Federal Rules of Criminal Procedure,                        and

19 II any other federal rule.

20 II                                                XIII

21 II                       CONTENTS AND MODIFICATION OF AGREEMENT

22           This    plea   agreement       embodies          the   entire      agreement    between      the

23 llparties        and   supersedes       any    other       agreement,        written     or    oral.    No

24 llmodification of this plea agreement shall be effective unless in writing

25 II signed by all parties.

26

27

28
                                                         12
                                                                                  Def. Initials  ,    ~
                                                                                          18CR30~
  Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1526 Page 13 of 16

     ICase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1501 Page 13 of 16




 1                                            XIV

 2                   DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT

 3         By signing this agreement, Defendant certifies that Defendant has

 4 II read it     (or that it has been read to Defendant in Defendant's native

 5 II language) .     Defendant has discussed the terms of this agreement with

 6 lldefense counsel and fully understands its meaning and effect.

 7                                             XIT

 8                              DEFENDANT SATISFIED WITH COUNSEL

 9          Defendant     has    consulted   with     counsel     and     is   satisfied   with

lOllcounsel's representation. This is Defendant's independent opinion,                         and

11 II Defendant's counsel did not advise Defendant about what to say in this

12 II regard.
                                                RANDY S. GROSSMAN
13                                              Acting United States Attorney
14   DATED:
                6/17/21                              /?aM-n,   /?~ut.,,
                                                AARON P. ARI\-
                                                            ZE
15                                              ANDREW J. GALVIN
                                                Assistant U.S. Attorneys
16

1711 DATED:     5/27/21
                                                M~ANGELES
18                                              HOLLY SULLIVAN
                                                Defense Counsel
19
     IN ADDITION TO THE FOREGOING PROVISIONS TO WHICH I "AGREE, I SWEAR UNDER
20 II PENALTY OF PERJURY THAT THE FACTS IN THE "FACTUAL BASIS" SECTION ABOVE
      ARE TRUE.
21

22    D -S - 1--\ ,-- ")--01-J
     DATt:IJ:
                -----
                                                     ~r\JL__
                                                ANNETTA BUDHU
23                                              Defendant
24

25

26

27

28
                                               13
                                                                        Def. Initials      ~


                                                                                18CR3072-BTM
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1527 Page 14 of 16

       ase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1502 Page 14 of 16




1
                                                        FINE ADDENDUM
2
              This         Fine     Addendum            is     incorporated            into         and    is        part     of
 3
      Defendant's plea agreement.
 4
               1.         Any    payment        schedule         for       a    fine     imposed          by    the       Court
 5
      establishes           only     a    minimum           obligation.          Defendant          will make         a     good
 6
       faith effort to pay any fine.                           Regardless          of Defendant's compliance,
 7
      any payment               schedule    does        not    limit        the    United States'               ability       to
 8
      collect         additional           amounts           from     Defendant          through          all       available
 9
       collection remedies at any time.
10
               2.         The fine shall be paid through the Office of the Clerk of
11
       the     District           Court     by     bank        or     cashier's          check       or     money         order
12
       referencing the criminal case number and made payable to the "Clerk,
13
       United States District Court."
14
               3.         The     United        States        may     run       credit        and    other          financial
15
       reports on Defendant using public and non-public databases and share
16
       such     information              with     the        Court     and      the. U.S.           Probation         Office.
17
       Defendant also authorizes the Internal Revenue Service to transmit to
18
       the    United        States        Attorney's          Office       copies        of   his/her          tax    returns
19
       until        the     fine     is    paid         in     full    and        will    promptly             execute       any
20
       documents necessary to carry out this authorization.
21
               4.         Not     later     than         30    days        after       execution           of       the     plea
22
       agreement,          Defendant shall complete and provide to the United States,
23
       under        penalty of        perjury,          a     financial         disclosure          form       listing       all
24
       Defendant's              current     and     projected           assets         and     financial            interests
25
       valued at more              than $1,000.              These     include all            assets and financial
26
       interests          in     which     Defendant          has     an       interest       (or    had       an    interest
27
       prior        to     July     6,     2018),            direct     or        indirect,         whether          held     in
28

                                                                                               Def. Initials              ! /
                                                                                                       18CR30~
  Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1528 Page 15 of 16

       ase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1503 Page 15 of 16




 1 II Defendant's name or in the name of another,                        in any property,             real or

 2   II personal,    including marital            and   community property.                 Defendant shall

 3 II also identify all assets valued at more than $5, 000 which have been

 4 II transferred      to   any    third        party   since     July    6,        2018,    including     the

 5 II location of the assets,              the identity of the third party or parties,

 6   II and the amount of consideration received by the Defendant for the
 7   II transferred assets.
 8             5.    From   the    date    this    plea     agreement      is        executed      until   the

 9llfine        is   paid   in     full,        Defendant     shall      immediately              notify   the

10   II Forfeiture and Financial                Litigation      Section        of    the     United    States

11   II Attorney's Office of any interest in prope_rty worth more than $1,000
12   II that    Defendant     obtains,          directly     or    indirectly,               including     any

13   II interest obtained under any other name or entity, including a trust,
14   II partnership or corporation. The parties will jointly recommend that
15llthis        requirement       also     be    imposed     as    a     condition           of    supervised

16 II release.

17             6.    Defendant      shall        immediately      notify            the     Forfeiture     and

18 II Financial      Litigation Section of the               United States Attorney's                  Office

19llof any material change in Defendant's financial condition.

20

21

22

23

24

25

26

27

28
                                                        2
                                                                                    Def. Initials      k-
                                                                                            18CR3072-TWR
     Case 3:18-cr-03072-TWR Document 279 Filed 06/18/21 PageID.1529 Page 16 of 16

          ase 3:18-cr-03072-TWR Document 274 Filed 06/17/21 PagelD.1504 Page 16 of 16




 1                7.     Defendant        understands    that         the      fine   is    delinquent   until

 2 llpaid           in   full.    Until    the   fine   is       paid    in     full,      Defendant   will    be

 3 II referred to the Treasury Offset Program so that any federal payment

 4 II or       transfer      of      returned property           to   Defendant         will   be   offset    and
 5 II applied to pay Defendant's unpaid fine.

 6
                                                             RANDY S. GROSSMAN
 7                                                           Acting United States Attorney
 8   ..
          6/17/21
                                                                 A t2A,Bn, A   C(Ut,
 911 DATED                                                   AARON P. ARNZEN
                                                             ANDREW J. GALVIN
10                                                           Assistant U.S. Attorney
11
           5/27/21
12        DATED                                              M~NGELES
                                                             HOLLY SULLIVAN
13                                                           D fense Co/1,1.nsel
14 ..

1511 DATED
          o {,,, 1..-1 - l,,!/Tu-\                                    ~~ ~----
                                                             AN TTA BUDHU
                                                             Defendant
16

17

18

19

20

21

22
23

24

25

26

27
28
                                                             3
                                                                                        Def. Initials
                                                                                                18CR307~-TWR
